Citation Nr: 0701790	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  01-04 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1941 until February 
1946.  The veteran died in December 1998, and the appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the appellant submitted additional 
evidence in September 2005, subsequent to the last 
adjudication by the agency of original jurisdiction (AOJ).  
However, such submission was accompanied by a statement from 
the appellant waiving her right to AOJ consideration of that 
material.  As such, the Board may proceed with appellate 
review at the present time.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1998 due to 
hepatocellular carcinoma, due to cirrhosis; there were no 
other significant conditions contributing to death.

2.  At the time of the veteran's death, service connection 
was established for         
pseudoarthritis of the right elbow, traumatic disorganization 
of the right elbow joint with considerable instability and 
muscle weakness, and a superficial scar over the left 
scapula.

3.  The competent evidence does not establish that the 
veteran's death was causally related to active service or 
that a service-connected disability was either the principal 
or a contributory cause of the veteran's death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a January 2001 and April 2001 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  While such correspondence did not 
directly discuss the elements of a cause of death claim, this 
is harmless error, because such information was clearly 
provided in the April 2001 statement of the case and the 
August 2001 supplemental statement of the case.  

The notice letters discussed above did not inform the 
appellant of the laws pertaining to disability evaluations 
and effective dates.  However, because the instant decision 
denies the appellant's cause of death claim, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the 
appellant.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also included in the 
claims folder are reports of VA post service treatment and 
examination.  Opinions offered by Independent Medical 
Examiners are also of record.  Additionally, the appellant's 
own statements in support of her claim, to include testimony 
provided at a September 2002 hearing before the undersigned, 
are affiliated with the claims folder.  The Board has 
carefully reviewed such statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of 
war, and cirrhosis of the liver becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R.§§ 3.307, 3.309 (2006).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2006).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

Analysis

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as 
hepatocellular carcinoma due to cirrhosis.  It is noted that 
direct service connection has not been established for any 
disability of the liver, nor were any liver problems noted in 
service.  Moreover, the post-service medical evidence does 
not show any treatment or diagnoses referable to any liver 
disability until 1998.  Laboratory results dated in July 1998 
revealed that the veteran was weakly positive for hepatitis 
B.  Other VA records dated in 1998 show treatment for a mass 
in the liver which was subsequently identified as cancerous.  
He died of such cancer in December 1998.  

As set forth above, a liver disability was initially 
demonstrated decades after service.  In the absence of 
demonstration of continuity of symptomatology following 
service, this is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Further, there is no competent clinical opinion 
of record which relates the veteran's terminal hepatcellular 
carcinoma and cirrhosis to active service.  

The appellant states that the veteran received blood 
transfusions during service and she contends that such 
treatment caused hepatitis, which in turn led to his death.  
In addressing this contention, the Board acknowledges service 
medical records dating in 1944 which show that the veteran 
did receive a blood transfusion.  However, 
the appellant has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As discussed above, the appellant's opinions as to the 
etiology of the veteran's death lack probative value.  
Moreover, the claims file contains no competent evidence that 
the veteran's in-service transfusions caused hepatitis or, 
more significantly, that such hepatitis contributed to the 
veteran's death from 
hepatocellular carcinoma and cirrhosis.  In fact, the claims 
file contains opinions from two independent medical examiners 
who, after reviewing the evidence of record, stated that they 
simply did not have sufficient information to identify the 
likely etiology of the veteran's fatal cancer and cirrhosis.  
One examiner in April 2004 acknowledged that the veteran 
could have contracted hepatitis B from in-service 
transfusions and that it was "theoretically possible" that 
hepatitis B could have resulted in significant liver injury 
including cirrhosis.  However, by its own terms, such 
conclusions were speculative and fail to establish a causal 
relationship between the veteran's death and his active 
service by a preponderance of the evidence.  Furthermore, 
because multiple attempts have been made to obtain an opinion 
as to the etiology of the veteran's terminal hepatocellular 
carcinoma and cirrhosis, with detailed background information 
and instructions provided to such examiners on each occasion, 
it does not appear that any further development would serve 
any useful purpose.  Indeed, it appears that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

For the foregoing reasons, a grant of direct service 
connection is not for application here.  Additionally, as the 
evidence fails to show that cirrhosis of the liver was 
manifested within the applicable presumptive period of one 
year following service, the chronic disease presumption under 
38 C.F.R. §§ 3.307 and 3.309 is also eliminated as a basis 
for a grant of service connection.  

Based on the foregoing, a grant of direct service connection, 
to include on a presumptive basis, is not for application 
here.  

The Board will now consider the central claim at issue here, 
that of entitlement to service connection for the cause of 
the veteran's death.  As stated previously, a grant of 
service connection for the cause of the death of a veteran is 
warranted where the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  

Here, at the time of his death the veteran was service-
connected for pseudoarthritis of the right elbow, traumatic 
disorganization of the right elbow joint with considerable 
instability and muscle weakness, and a superficial scar over 
the left scapula.  It has not been demonstrated by competent 
evidence, nor has the appellant contended, that such service-
connected disabilities caused or contributed substantially to 
the veteran's death.  

In conclusion, the competent evidence of record fails to 
establish service connection for the veteran's terminal 
hepatocellular carcinoma and cirrhosis of the liver.  
Moreover, the competent evidence fails to establish that the 
veteran's service-connected disabilities were either the 
principal or a contributory cause of death.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Service connection for the cause of death is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


